Citation Nr: 1130585	
Decision Date: 08/17/11    Archive Date: 08/29/11

DOCKET NO.  05-38 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), evaluated as 30 percent disabling, for accrued benefits purposes.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU), for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	Wade R. Bosley, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

R. Kessel, Counsel


INTRODUCTION

The Veteran had active military service from November 1965 to October 1969.  The appellant is the Veteran's widow.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

The case was most recently before the Board in February 2010.  At that time, the Board dismissed an appeal of the claim of service connection for the cause of the Veteran's death.  The Board remanded the PTSD and TDIU issues for further development.


FINDINGS OF FACT

1.  From December 14, 2000, through April 21, 2002, the Veteran's service-connected PTSD resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

2.  From April 22, 2002, to his death, the Veteran's service-connected PTSD as likely as not resulted in occupational and social impairment with reduced reliability and productivity.

3.  The Veteran's service-connected PTSD did not preclude him from securing and following a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  From December 14, 2000, through April 21, 2002, the criteria for a rating in excess of 30 percent for service-connected PTSD were not met for accrued benefits purposes.  38 U.S.C.A. §§ 1155, 5107, 5121 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.1000, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2010).

2.  From April 22, 2002, to the Veteran's death, the criteria for a rating of 50 percent for service-connected PTSD were met for accrued benefits purposes.  38 U.S.C.A. §§ 1155, 5107, 5121 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.1000, 4.3, 4.7, 4.21, 4.130, Diagnostic Code 9411 (2010).

3.  Assignment of a TDIU is not warranted for accrued benefits purposes.  38 U.S.C.A. §§ 1155, 5107, 5121 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.340, 3.341, 3.1000, 4.15, 4.16 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2011).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the claimant to provide any evidence in the claimant's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

The Board finds that all notification action needed to make a decision as to the claims on appeal has been accomplished.  Through a March 2010 notice letter, the appellant was notified of the information and evidence needed to substantiate her claims for accrued benefits, including information regarding the claims that were pending at the time of the Veteran's death-the PTSD rating claim and the TDIU claim.  This letter was sent pursuant to the Board's February 2010 remand.  Although the complete notice was not provided until after the RO initially adjudicated the appellant's claims, the claims were properly re-adjudicated in April 2011, which followed the March 2010 notice letter.  See Prickett v. Nicholson, 20 Vet. App. 370, 376-77 (2006).

There is no indication that any additional action is needed to comply with the duty to assist in connection with the accrued benefits claims.  For accrued benefits purposes, only evidence contained, or constructively contained, in the claims file is for review.  Here, the appropriate evidence is already associated with the claims file.  No further information or evidence is thus required for the claims.

II. Analysis

Accrued benefits are periodic monetary benefits (other than insurance and servicemen's indemnity) to which an individual was entitled at death under existing ratings or decisions and under laws administered by the VA Secretary, or those based on evidence in the file at date of death and due and unpaid, that shall, upon the death of such individual, be paid to the surviving spouse or other appropriate party.  38 U.S.C.A. § 5121 (West 2002 & Supp. 2011); 38 C.F.R. § 3.1000 (2010).  While an accrued benefits claim is separate from a veteran's claim filed prior to death, the accrued benefits claim is derivative of the veteran's claim; thus, an appellant takes the veteran's claim as it stood on the date of death, but within the limits established by law.  Zevalkink v. Brown, 102 F.3d 1236, 1242 (Fed. Cir. 1996).  For a surviving spouse to be entitled to accrued benefits, the veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision.  Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).

PTSD

The Veteran filed a claim of service connection for PTSD in March 2001.  By a September 2002 rating decision, the RO granted service connection for PTSD.  A 10 percent rating was assigned effective December 14, 2000.  In October 2002, the Veteran disagreed with the initially assigned rating.  By a May 2003 rating decision, the RO increased the rating for PTSD from 10 percent to 30 percent effective from December 14, 2000.  In October 2003, the Veteran disagreed with the 30 percent rating.  In December 2003, prior to the issuance of a statement of the case after the October 2003 notice of disagreement, the Veteran died.  Therefore, the issue of entitlement to an increased rating for PTSD, evaluated as 30 percent disabling, was pending at the time of his death.

Disability evaluations are determined by comparing a veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2010).  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2010).

The veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1 (2010); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where, as here, the question for consideration is the propriety of the initial evaluation assigned, consideration of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of a staged rating are required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Veteran's service-connected PTSD was evaluated as 30 percent disabling under Diagnostic Code 9411.  Under that diagnostic code, a 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment; mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent evaluation is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relationships, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

Lastly, a 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130 (Diagnostic Code 9411) (2010).  Identical rating criteria were in effect at the time of the Veteran's death.

The evidence for review must have been in VA's possession or constructively in VA's possession at the date of the Veteran's death.  See 38 C.F.R. § 3.100(d)(4).  The medical evidence in the claims file at the time of the Veteran's death consisted of private treatment records from multiple providers, and treatment records and examination reports from the VA Medical Center (VAMC) in Indianapolis, Indiana.  

A December 2003 letter from a VA psychologist and a July 2004 VA opinion report were created after the Veteran's death.  They primarily pertain to a possible relationship between the Veteran's PTSD and heart problems rather than the symptomatology of his PTSD.  That evidence will not be considered in the analysis of the instant accrued benefits claim.

Historically, it was stated in a January 1999 record from Dr. B.W.R. that the Veteran was suffering from PTSD.  Dr. B.W.R. noted that the Veteran had been diagnosed with PTSD in the past, but this is the earliest medical record referencing PTSD.  The Veteran had experienced nightmares, flashbacks, and sweats.  A November 2000 letter from Dr. S.L.K. indicated that he had treated the Veteran for depression.  Dr. S.L.K. stated that the Veteran's depression stemmed from "post traumatic syndrome" from the war and that the Veteran had been treated for several years.  A separate November 2000 letter from Dr. S.L.K. stated that the Veteran had "post traumatic syndrome" related to problems from service in the war.  It was noted that the Veteran had episodes of waking up frequently due to flashbacks and night sweats.

The evidence of record since the effective date of the 30 percent rating for PTSD (December 14, 2000) includes treatment records dated in 2001 from Dr. S.L.K. indicating that the Veteran had depression and insomnia.  In March 2001, the Veteran stated that he had not had a full night's sleep throughout the years and experienced nightmares.  He indicated that he was being treated with anti-depressants.

In January 2002, the Veteran underwent a VA psychiatric examination in connection with his claim.  It was noted that the Veteran had a history of nightmares beginning in 1975.  The nightmares had worsened after the Veteran had his leg amputated in 1998 due to diabetes.  The Veteran reported that he experienced night sweats and that he had mood changes after flashbacks.  His family stated that he was hard to get along with.  It was noted that the Veteran had intrusive thoughts all the time, hyperstartle response, hypervigilance, and decreased concentration.  He had some anxiety, but he denied panic attacks.  The Veteran had some depression, but it was not associated with suicidal or homicidal ideation.  The report noted that the effect of PTSD on the Veteran's occupation was that he got tired easily and it affected him when he was working.  He had done work as an engineer at an engine company but was on disability since 1997 for loss of limb due to diabetes mellitus.  PTSD had affected his relationship with his family and he clobbered his wife once when she was alive.  He also had decreased socialization and interests.  The examiner noted that the Veteran was negative for past psychiatric history and that the Veteran was diagnosed in 1999 and 2000 by internal medicine doctors.

Mental status examination revealed that the Veteran was cooperative, oriented and had normal speech.  His mood was euthymic and his affect was appropriate.  The Veteran was negative for homicidal ideation, suicidal ideation, delusions, and paranoia.  Thought process was logical, sequential, and pertinent.  He was negative for auditory or visual hallucinations.  Memory was "2/3" and concentration was indicated as normal.  The Veteran had fair insight and judgment.  The examiner provided a diagnosis of PTSD as a result of the Veteran's traumatic experiences during the Vietnam War.  The examiner indicated that the type of PTSD was "delayed onset."  The examiner assigned a current GAF (global assessment of functioning) score of 65.  He indicated that the GAF score over the years was 67.  Significantly, the examiner characterized the Veteran as "moderately impaired" as a result of his PTSD.  The examiner stated that the Veteran was affected on his job to a degree, but he was more affected with relationships and his socialization.

The Veteran began to seek treatment at the Indianapolis VAMC in March 2002.  He presented with symptoms of nightmares, flashbacks, irritability, and sleeping 

problems.  His mood was anxious and depressed, and his affect was constricted.  The provisional diagnosis was PTSD.  In an April 2002 statement, the Veteran indicated that he had night sweats due to nightmares and flashbacks.  He stated that he was snappy with his friends and family after experiencing flashbacks.  

In April 2002, the Veteran underwent psychological evaluation at the Indianapolis VAMC.  Multiple psychological tests were conducted.  It was not indicated that the Veteran was a danger to self.  Although the Veteran attempted to present as an individual who was as healthy and normal, he appeared to endorse a considerable level of anxiety.  It was noted that he appeared to experience intrusive thoughts and memory, and engage in defensive avoidance.  Memory functioning was observed as within average to a high-average range, but there were some mild to moderate deficits.  The VA psychologist noted that the testing results were not fully consistent with PTSD.  However, he provided Axis I diagnoses of "PTSS" along with an anxiety disorder NOS (not otherwise specified).  The psychologist thought the Veteran may benefit from inclusion in PTSD support groups even without a full diagnosis of PTSD.

Later in April 2002, the Veteran underwent a psychiatry assessment by a VA social worker.  The Veteran's chief complaints were with increased frustration and anger.  He did not have a history of suicide attempts.  It was noted that the Veteran was widowed, but was currently living with his fiancé.  His employment status was retired after working 30 years for Cummins as an electrical engineer.  The Veteran's leisure activities included keeping busy, fishing, and computer work.  He was on the board of many charitable organizations.  Mental status examination showed an oppositional, but cooperative behavior.  His speech was slightly loud and hostile as was his mood.  The Veteran's affect was angry and his thought content was concerned with his frustration with VA's handling of his claims.  Thought process was logical and sequential.  It was indicated that he had olfactory and taste hallucinations associated with PTSD nightmares.  The Veteran denied having suicidal or homicidal ideation.  He was oriented in all spheres and his 

memory appeared to be intact.  Judgment and insight were also intact.  The Veteran's reliability was adequate although it was noted that it may be somewhat tainted by his desire to attain a service-connected pension.  The social worker provided Axis I diagnoses of PTSD, anxiety disorder NOS, and rule out malingering.  A GAF score of 51 was assigned.  The social worker summarized that the Veteran's symptoms included sleep disruption, nightmares, sweats, decreased tolerance, anger, distrust, hypervigilance, and taste and smell hallucinations with the nightmares.

In October 2002, the Veteran stated that he had bad mood swings and was extremely grumpy with his family.  He indicated that he could not get a full night's sleep due to flashbacks and night sweats.  VA psychotherapy notes beginning in January 2003 show that the Veteran carried a diagnosis of PTSD.  Later in January 2003, he had a psychiatry reassessment.  The Veteran was cooperative and his speech as within normal limits.  His mood was dysthymic/anxious and his affect was sad to tearful.  Thought content was pertinent and thought process was logical and sequential.  No psychotic symptoms were noted.  The Veteran denied suicidal or homicidal ideation.  He was alert and oriented, and his concentration was within normal limits.  His memory appeared intact although it was not formally assessed.  Judgment and insight were intact.  The Axis I diagnoses were PTSD, anxiety disorder NOS, and Depression NOS.  A GAF score of 50 was assigned.  A February 2003 psychiatry medication management note showed diagnoses of PTSD and depression NOS.  A GAF score range of 55-60 was indicated.  

In March 2003, the Veteran underwent additional VA psychiatric examination in connection with the claim.  The examiner was the same VA physician who conducted the January 2002 examination.  The examiner reviewed the Veteran's treatment records, and conducted an interview and examination.  The Veteran reported that his symptoms had worsened since the previous examination.  He reported that he experienced frequent nightmares that resulted in disruptive sleep.  The Veteran stated that he had become increasingly angry and had frequent verbal outbursts.  On one occasion, he argued with his daughter and she was no longer speaking with him.  Although he indicated that he was isolating from others, the examiner noted that the Veteran had many close friends and enjoyed many social outlets.  The Veteran denied having a history of panic attacks, depression, mania, suicidality, and homicidality.  In regards to occupation, the Veteran was retired.  He had worked for Cummins Engine Company as a hearing ventilating engineer for 30 years.  The Veteran had not worked since he retired in 1997.  He noted that he found himself having more difficulty related to his peers at times prior to retirement.  This included times when he got very angry and had verbal confrontations with others.  The effect of the PTSD on the Veteran's relationships included strained relationships with his two daughters.  He had been remarried for five months.  It was noted that the Veteran had been receiving treatment through VA for the previous twelve weeks.  

Mental status examination revealed that the Veteran was well groomed with adequate hygiene.  He was polite, cooperative, and alert with normal speech.  His mood was euthymic and his affect was appropriate to mood.  The Veteran demonstrated some abstract thinking, and his insight and judgment were fair.  He denied any suicidal or homicidal ideations.  There were no auditory or visual hallucinations, or paranoia.  The Veteran endorsed flashbacks and nightmares, but there were no delusions or mania.  Thought process was logical, sequential and goal directed.  The examiner diagnosed the Veteran with PTSD and assigned a GAF score of 60.  Significantly, the examiner characterized the Veteran's impairment secondary to PTSD as "moderate."  The examiner noted that the Veteran reported being more socially isolated, and having more frequency of nightmares and flashbacks, which required medication and participation in PTSD groups.  The examiner stated that the Veteran was showing moderate impairment with judgment, and increasing agitation and anger resulting in some family discord with his daughter.

Additional psychiatry medication management notes, dated in March 2003, May 2003, and September 2003, showed diagnoses of PTSD and depression NOS.  A GAF score range of 55-60 was again indicated.  In an October 2003 statement, the Veteran contended that the evidence in both VA examination reports was favorable for a 70 percent rating for PTSD.  A November 2003 psychiatry medication management note showed diagnoses of PTSD and depression NOS, with a GAF score range of 50-55.  The Veteran continued psychotherapy treatment in December 2003 until his death that month.

The appellant's representative contends that the symptomatology set forth in the VA treatment records and examination reports is reflective of a 70 percent rating for PTSD.  Additionally, it is contended that the Veteran had total occupational impairment due to his PTSD.  The appellant provided hearing testimony in her case.  However, the testimony primarily pertained to the Veteran's diabetes mellitus.

Prior to the April 2002 VA psychiatry assessment (conducted on April 22, 2002), the evidence showed that the Veteran's symptomatology from his PTSD was of the type contemplated by the 30 percent rating that was assigned since the effective date of the award of service connection (December 14, 2000).  During that time period, the Veteran was generally functioning satisfactorily, with routine behavior, self-care, and normal conversation.  He had depression and anxiety with chronic sleep impairment.  He appeared to have some general memory impairment.  The Veteran's difficulty sleeping due to flashbacks, nightmares, and night sweats was his primary complaint and is set forth in the type of symptoms reflective of a 30 percent rating.

The Board notes that the symptoms listed in the rating criteria are only examples of the type of symptoms reflective of each rating level.  See Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir. 2004); Mauerhan v. Principi, 16 Vet. App. 436, 442-44 (2002).  The January 2002 VA examiner provided the most probative assessment of the Veteran's PTSD in his report.  The examiner considered the Veteran to be "moderately impaired" as a result of his PTSD with his job affected "to a degree," and more so with his relationships and his socialization.  In conjunction with that assessment, the examiner assigned a GAF score of 65.  According to the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), a GAF score in the range of 61-70 actually represents "some mild symptoms," such as depressed mood and mild insomnia, or "some" difficulty in social or occupational functioning, but generally functioning pretty well with some meaningful interpersonal relationships.  Notably, the examiner indicated that the Veteran had a history of an even higher GAF score of 67.

In consideration of this evidence, the Board finds that, from December 14, 2000, through April 21, 2002, the Veteran's service-connected PTSD resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  The symptoms that were evident, and the January 2002 VA examiner's persuasive opinion as to the level of impairment, show that no more than the already-assigned 30 percent rating was warranted during that time period.  See 38 C.F.R. § 4.130 (Diagnostic Code 9411).

The April 22, 2002 VA psychiatry assessment tends to show that the Veteran's PTSD worsened.  Additional symptomatology included oppositional behavior, hostile speech and mood, angry affect, and concerned thought content.  Additionally, it was indicated that the Veteran experienced olfactory and taste "hallucinations" during PTSD nightmares.  Previously-noted symptoms of sleep disruption and anger appeared to increase in severity.  Significantly, a GAF score of 51 was assigned at that time.  According to DSM-IV, a GAF score in the range of 51-60 represents "moderate symptoms," such as flat affect and circumstantial speech, or moderate difficulty in social and occupational functioning.  GAF scores recorded in the VA treatment records ranged from 50 to 60, which predominantly showed moderate symptoms.  Although the March 2003 VA examiner continued to characterize the Veteran's impairment from PTSD as "moderate," the examiner did lower the GAF score to 60 from the 65 that was assigned at the January 2002 examination.  Moreover, the Veteran appeared to have increased difficulty maintaining some relationships, such as with his daughter.

The Veteran's PTSD did not result in all of the symptoms listed in the criteria for a 50 percent rating.  For instance, speech was not seen as circumstantial, circumlocutory, or stereotyped.  Panic attacks were never evident and the Veteran did not appear to have more than mild memory impairment.  Judgment was regularly considered to be intact.  Nevertheless, it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  38 C.F.R. § 4.21 (2010).  Furthermore, as noted previously, the delineated symptoms are merely examples of certain levels of impairment.  See Sellers, 372 F.3d at 1326-27; Mauerhan, 16 Vet. App. at 442-44.  At the least, the evidence gives rise to reasonable doubt as to the level of impairment.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  With reasonable doubt resolved in the appellant's favor, the Board finds that, from April 22, 2002, to his death, the Veteran's service-connected PTSD as likely as not resulted in occupational and social impairment with reduced reliability and productivity.  In view of this finding, the Board concludes that a 50 percent rating was warranted for that time period.  See 38 C.F.R. § 4.130 (Diagnostic Code 9411).

Although a 50 percent rating was warranted from April 22, 2002, a 70 or 100 percent rating was not warranted for the Veteran's PTSD at any point during the rating period (since December 14, 2000).  Suicidal ideation was regularly denied and obsessional rituals were not evident.  Speech was not shown to be illogical, obscure, or irrelevant.  The Veteran did not exhibit near-continuous panic.  He did exhibit depression, but it was not nearly continuous and affecting his ability to function appropriately.  The Veteran's representative argues that the Veteran had impaired impulse control.  Although the Veteran had outbursts of anger, there was no indication that he had unprovoked irritability with periods of violence.  The only evidence of violence was the notation of him "clobbering" his first wife at some point prior to the relevant rating period.  The evidence did not show that the Veteran had any periods of violence.  Additionally, the Veteran was not spatially disoriented and did not neglect his appearance or hygiene.  Because he was retired, it is not simple to assess whether the Veteran had difficulty in adapting to stressful circumstances including work or worklike settings.  The VA examiner indicated that the Veteran's PTSD only affected his work "to a degree," that the sleep impairment made him tired at work, and that he had some trouble relating to his peers prior to retirement.  This is not reflective of a higher level of severity than 50 percent as the Veteran worked for over 30 years, which is suggestive that he was able to adapt to a work setting.  Moreover, the April 2002 psychiatry assessment indicated that the Veteran was on the board of multiple charitable organizations.  Lastly, the evidence did not show that the Veteran had an inability to establish and maintain effective relationships.  Although he had increased problems with his daughters, the Veteran was able to remarry after his first wife passed away.  This is evidence of an ability to establish and maintain a relationship.  Given this information and evidence, along with the characterizations of severity set forth by the medical professionals, the Board concludes that a 70 percent rating was not warranted at any time during the rating periods.  See 38 C.F.R. § 4.130 (Diagnostic Code 9411).

The evidence does not show that even more severe symptomatology resulted from the Veteran's PTSD so as to render him totally impaired both occupationally and socially.  Although olfactory and taste "hallucinations" were noted in April 2002, they appeared to occur during dreams and not in reality.  Even so, they did not appear to be persistent as hallucinations or other psychotic symptoms were not identified during other comprehensive psychiatric examination.  Additionally, the evidence shows that the Veteran retired from his employment after 30 years of working or, at the least, "retired" due to his leg amputation.  He also was married.  These facts are not reflective of total impairment.  Therefore, the Board concludes that a 100 percent rating was also not warranted at any time during the rating periods.  See 38 C.F.R. § 4.130 (Diagnostic Code 9411).  As indicated previously, the Board applied the benefit-of-the-doubt doctrine when it concluded that a 50 percent rating was warranted from April 22, 2002.  As the preponderance of the evidence is against a higher rating at any point during the rating period, that doctrine is not applicable to those determinations.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

The above determinations are based upon consideration of applicable rating provisions.  It should also be pointed out that there was no showing that the Veteran's PTSD reflected so exceptional or unusual a disability picture as to warrant the assignment of any higher evaluation on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2003).  The symptoms of his PTSD were accurately reflected by the schedular criteria.  Without sufficient evidence reflecting that the Veteran's disability picture was not contemplated by the rating schedule, referral for a determination of whether the Veteran's disability picture required the assignment of an extra-schedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

TDIU

As noted previously, the issue of entitlement to an increased rating for PTSD was pending at the time of the Veteran's death.  During the pendency of the claim, the Veteran asserted that he was unemployable as a result of service-connected PTSD.  In October 2003, he stated that he was unemployable due to the PTSD symptoms alone.  When evidence of unemployability is presented in cases such as this, the issue of whether a TDIU will be assigned should be handled during the determination of the initial disability rating assigned at the time disabilities are determined to be service connected.  See Rice v. Shinseki, 22 Vet. App. 447, 452-53 (2009).  There is no freestanding claim for TDIU.  Id. at 451.  Therefore, the Veteran's claim for TDIU is an aspect of his PTSD claim.  Thus, the issue of entitlement to a TDIU was pending at the time of the Veteran's death.

A total disability rating for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation. See 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2010).  This is so, provided the unemployability is the result of a single service-connected disability ratable at 60 percent or more, or the result of two or more disabilities, where at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Identical provisions were in effect at the time of the Veteran's death.

Here, the Veteran's only service-connected disability was PTSD.  Even with the Board's grant of a 50 percent rating effective April 22, 2002, the Veteran did not meet the criteria for consideration for entitlement to a TDIU on a schedular basis because the 50 percent rating does not satisfy the percentage requirements.  Therefore, a TDIU rating is not assignable under 38 C.F.R. § 4.16(a).

Nevertheless, the Veteran may have been entitled to a TDIU on an extra-schedular basis if it was established that he was unable to secure or follow substantially gainful employment as a result of the effect of his service-connected disability.  38 C.F.R. § 4.16(b).  Consequently, the Board must determine whether the Veteran's service-connected disability precluded him from engaging in substantially gainful employment (work that is more than marginal, which permits the individual to earn a "living wage").  Moore v. Derwinski, 1 Vet. App. 356 (1991).  The fact that a Veteran may have been unemployed or had difficulty obtaining employment is not determinative.  The ultimate question is whether the Veteran, because of service-connected disability, was incapable of performing the physical and mental acts required by employment, not whether he could find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  An inability to work due to advancing age may not be considered. 38 C.F.R. §§ 3.341(a), 4.19 (2010).  In making its determination, VA considers such factors as the extent of the service-connected disability, and employment and educational background.  See 38 C.F.R. §§ 3.321(b), 3.340, 3.341, 4.16(b), 4.19.

Given that PTSD is the only service-connected disability, the analysis of the issue is not dissimilar from the Board's analysis concerning the disability level of the Veteran's PTSD that, in part, took into account the occupational impairment as a result of the PTSD.  Post-employment evidence shows that the Veteran did not work since the effective date of the award of service connection for PTSD (December 14, 2000).  The evidence shows that he last worked in 1997 at Cummins Engine Company.  He worked there as an HVAC (heating, ventilation, and air conditioning) engineer.  It appears that he worked at Cummins for approximately 30 years.  This is supported by a September 1976 letter from Cummins documenting the Veteran's employment as an apprentice.

The evidence shows that the Veteran stopped employment at Cummins on account of retirement.  It also tends to show that he wished to continue employment but he became disabled on account of diabetes mellitus.  He underwent multiple amputations, including a right below-the-knee amputation due to his diabetes.  The Veteran became wheelchair bound.  At her hearing, the appellant testified that the Veteran was totally disabled on account of diabetes mellitus.  Thus, both the medical and lay evidence tends to show that the Veteran was unemployable due to diabetes mellitus.  However, he was not service connected for diabetes mellitus and non-service-connected disabilities are not for consideration in a TDIU analysis.

Nevertheless, the appellant's representative contends that the Veteran's PTSD symptoms alone prevented him from working.  Although there was no express medical opinion on the matter, the VA examination reports and other medical evidence does not suggest that the Veteran's PTSD alone precluded him from securing and following a substantially gainful occupation.  As noted previously, the VA examiner indicated that the Veteran's PTSD only affected his work "to a degree," that the sleep impairment made him tired at work, and that he had some trouble relating to his peers prior to retirement.  This type of impairment is not reflective of total disability pertaining to unemployability.  Additionally, to the extent the Veteran experienced these types of symptoms in the past, he was able to work for decades until his retirement or he was not able to work due to diabetes mellitus.

Accordingly, the Board finds that the Veteran was not been rendered unemployable as a result of service-connected disability.  That is, the Veteran's service-connected PTSD did not preclude him from securing and following a substantially gainful occupation.  The evidence shows that the Veteran was unable to perform employment activities as a result of non-service-connected diabetes mellitus and resultant amputations.  To the extent PTSD affected the Veteran's employment, the assigned schedular ratings for the disability compensated the Veteran for such impairment.  Thus, referral for extra-schedular consideration was not appropriate.  The evidence shows that the Veteran retired from employment and that service-connected disability did not make him unemployable.  Therefore, a TDIU rating was not warranted.

For the foregoing reasons, the Board finds that the claim for TDIU must be denied for accrued benefits purposes.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the appellant's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


	(CONTINUED ON NEXT PAGE)




ORDER

From December 14, 2000, through April 21, 2002, a rating in excess of 30 percent for PTSD, for accrued benefits purposes, is denied.

From April 22, 2002, to the Veteran's death, a 50 percent rating for PTSD, for accrued benefits purposes, is granted, subject to the laws and regulations governing the payment of monetary awards.

Entitlement to TDIU for accrued benefits purposes is denied.



____________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


